
	
		I
		111th CONGRESS
		1st Session
		H. R. 2862
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to provide education and resources to small business concerns
		  that assist such concerns to protect themselves from phishing, and for other
		  purposes.
	
	
		1.Provision of education and
			 resources to small business concerns with respect to phishingThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
			(1)by redesignating
			 section 44 as section 45; and
			(2)by inserting after
			 section 43 the following:
				
					44.Provision of
				education and resources to small business concerns with respect to
				phishing
						(a)In
				generalThe Administrator
				shall establish and carry out a program to provide education and resources to
				small business concerns that assist such concerns to—
							(1)understand the dangers of and identify
				phishing;
							(2)train employees to
				understand the dangers of and identify phishing; and
							(3)determine methods to protect such concerns
				from phishing.
							(b)Definition of
				phishingIn this section, the term phishing means
				the use by any person of a Web page, electronic mail message, or otherwise
				through use of the Internet, to solicit, request, or take any action to induce
				another person to provide identifying information by representing itself to be
				a business without the authority or approval of the
				business.
						.
			
